News Release CORPORATION 7140 Office Circle P.O. Box 15600 Evansville, IN47716-0600 Investor Relations Contact: Chad Monroe Phone: (812) 962-5041 Media Contact: Eva Schmitz Phone: (812) 962-5011 FOR IMMEDIATE RELEASE Accuride Corporation Reports Second Quarter Results for 2011 · Sales increased 26.9 percent versus prior year quarter · Adjusted EBITDA increased 31.3 percent to $22.6 million · Market continues upward momentum EVANSVILLE, Ind. – July 26, 2011 – Accuride Corporation (NYSE:ACW), a leading supplier of components to the commercial vehicle industry, today announced its financial results for the second quarter ended June 30, 2011. Net sales in the second quarter of 2011 were $248.2 million, compared with $195.6 million in the prior year, an increase of 26.9 percent.The increase in sales was primarily the result of increased demand from customers in the commercial vehicle industry.The Company reported second quarter net income of $1.3 million in 2011 compared to a net income of $6.5 million in 2010.Prior period net income included a pre-tax mark-to-market gain of $19.4 million to the Company’s previously retired convertible notes.Adjusted EBITDA in the quarter was $22.6 million versus $17.2 million in the prior year.Cash and cash equivalents was $35.1 million at quarter end.Free cash flow was $5.7 million for the quarter. “The continued recovery in the North American commercial vehicle market, combined with our actions to improve operating performance and recover raw material inflation, enabled us to deliver our third consecutive quarter of revenue growth and a 31.3 percent year-over-year improvement in adjusted EBITDA,” said Accuride President and CEO Rick Dauch.“We are encouraged by the industry’s positive full-year outlook and are committed to making the investments needed to strengthen and selectively grow our business, while providing the capacity to fully support our customers’ increasing needs.” Industry Overview As the economy improves, the three major market segments Accuride supplies (North America Class 5-8 vehicles, U.S. Trailers, and the related aftermarket channels) have continued to strengthen year-over-year. Production across all segments increased during the second quarter.Class 8 vehicle production rose approximately 72 percent year-over-year, while Class 5-7 and U.S. Trailer builds rose 59 percent and 82 percent, respectively. -more- OEMs continued to increase production in the second quarter in line with increasing net orders within each segment, while carriers continued to replace aged equipment in line with steadily increasing freight volumes.Class 8 net orders for the quarter increased 88 percent year-over-year. April orders were the highest since March 2006.Class 5-7 and trailer net orders also saw healthy improvements with year-over-year increases of 87 percent and 52 percent respectively. Although order activity is expected to be more subdued as the industry moves through its historically slow ordering season in the next few months, all commercial vehicle segments are expected to continue to increase production in 2011 and into 2012.Several other industry-related indicators continue to show positive growth including: o Shipments, as reported in the Cass Freight Index, increased 5.3 percent year-over year; o The Institute for Supply Management (ISM) Index continued to expand for the 23rd consecutive month with a reading of 55.3 for June; and o Personal Consumption Expenditures (PCE) continued to grow for the seventh consecutive quarter at 1.5 percent in the first quarter (truck demand is positively correlated to PCE). As the economy continues to recover and commercial vehicle indicators improve, we expect freight to continue its steady recovery through the remainder of 2011.Equipment demand in 2011 will continue to strengthen and be much improved over 2010.Continued weakness in residential and commercial construction, along with municipal spending cuts will continue to slow the recovery of the Class 5-7 segment, an important segment for Accuride. Overall, the future of the North American commercial vehicle industry remains bright.Freight tonnage is projected to steadily increase over the next several years, which will continue to drive higher future demand for trucks and trailers.Even if economic growth slows, freight volumes are expected to continue to rise, but at a more conservative pace.The fleet age is at a historically high level; therefore, we expect that even modest freight growth will result in relatively strong replacement demand going forward. Fresh-Start Reporting Upon our emergence from Chapter 11 bankruptcy proceedings on February 26, 2010, we adopted fresh-start accounting in accordance with the provisions of ASC 852 Reorganizations (ASC 852), pursuant to which the midpoint of the range of our reorganization value was allocated to our assets and liabilities in conformity with the procedures specified by ASC 805, “Business Combinations.” The results for the four-month period ended June 30, 2010 (references to the Company for such period, the “Successor”) and the results for the two-month period ended February 26, 2010 (references to the Company for such periods, the “Predecessor”) are presented separately.This presentation is required by GAAP, as the Successor is considered to be a new entity for financial reporting purposes, and the results of the Successor reflect the application of fresh-start reporting.Accordingly, the Company’s financial statements after February 26, 2010, are not comparable to its financial statements for any period prior to its emergence from Chapter 11.For illustrative purposes in this earnings release, the Company has combined the Successor and Predecessor results to derive combined results for the six-month period ended June 30, 2010.The financial information accompanying this earnings release provides the Successor and Predecessor GAAP results for the applicable periods, along with the combined results described above. -more- Three Months Operating Results Three Months Ended June 30, (Dollars in thousands) Net sales: Wheels $ % $ % Gunite % % Brillion Iron Works % % Bostrom Seating — — % % Imperial Group % % Fabco Automotive % % Brillion Farm — — % % Total net sales $ % $ % Gross Profit $ % $ % Income (loss) from Operations: Wheels $ % $ % Gunite % % Brillion Iron Works % % Bostrom Seating — — % ) )% Imperial Group % ) )% Fabco Automotive % % Brillion Farm — — % % Corporate / Other ) —
